Exhibit 10.3

 

ESCROW AGREEMENT

 

This ESCROW AGREEMENT (this “Agreement”) is made and entered into as of
March 15, 2019 by and among Target Hospitality Corp., a corporation organized
under the laws of the State of Delaware (the “Company”), Harry E. Sloan
(“Sloan”), Jeff Sagansky (“Sagansky”) and Eli Baker (“Baker” and together with
Sloan and Sagansky, collectively the “Founder Group”), and Continental Stock
Transfer & Trust Company, as escrow agent (the “Escrow Agent”).   Each member of
the Founder Group, the Company and the Escrow Agent are referred to herein
individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Founder Group collectively owns 8,050,000 shares of Class A common
stock, par value $0.0001 (collectively, the “Founder Shares”), of the Company;

 

WHEREAS, the Company is party to that certain Agreement and Plan of Merger dated
as of November 12, 2018, as amended by that certain Amendment to Agreement and
Plan of Merger dated as of January 4, 2019 (as the same may be further amended,
modified or otherwise supplemented from time to time in accordance with its
terms, the “Signor Merger Agreement”), pursuant to which the Company, through a
wholly-owned subsidiary, is acquiring the combined modular workforce
accommodations business of RL Signor Holdings, LLC and its subsidiaries;

 

WHEREAS, capitalized terms used herein and not otherwise defined shall the have
respective meanings assigned to them in the Signor Merger Agreement; and

 

WHEREAS, it is a condition precedent to the Transactions contemplated by the
Signor Merger Agreement that the Founder Group and the Company enter into that
certain Earnout Agreement contemporaneously herewith, in the form attached
hereto as Exhibit A (the “Earnout Agreement”), pursuant to which 5,015,898 of
the Founder Shares, as determined based on the amount of proceeds delivered by
the Company in connection with the Closing of the transactions contemplated by
the Signor Merger Agreement (collectively, the “Restricted Shares”), will be
required to be held in escrow pursuant to the terms of this Agreement and will
be released upon the occurrence of certain triggering events as specifically set
forth in the Earnout Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the covenants and
agreements hereinafter set forth, the Parties agree as follows:

 

1.                                      Appointment.  The Founder Group and the
Company hereby appoint the Escrow Agent as their escrow agent to hold the
Restricted Shares in trust for the Founder Group, to administer and disburse the
Restricted Shares and otherwise for the purposes set forth herein, and the
Escrow Agent hereby accepts such appointment under the terms and conditions set
forth herein.

 

2.                                      Deposit, Delivery and Receipt of
Restricted Shares; Other Actions.

 

(a)                                 Each member of the Founder Group will
deliver its Restricted Founder Shares to the Escrow Agent on the date hereof
electronically through the Depository Trust Company’s Deposit/Withdrawal At
Custodian system to an account designated by the Escrow Agent.

 

(b)                                 The Escrow Agent will hold the Restricted
Shares as a book-entry position registered in the name of the applicable member
of the Founder Group (the “Escrow Account”) until any such Restricted Shares are
to be released to the members of the Founder Group in accordance with the terms
of this Agreement and the Earnout Agreement.  The Restricted Shares shall not be
subject to attachment by any creditor of any party to the Signor Merger
Agreement.

 

1

--------------------------------------------------------------------------------



 

(c)                                  The Escrow Agent does not own or have any
interest in the Restricted Shares, but is serving as escrow holder, having only
possession thereof and agreeing to hold and distribute the Restricted Shares in
accordance with the terms and conditions set forth herein.

 

(d)                                 All voting rights and other shareholder
rights with respect to the Restricted Shares in the Escrow Account shall be
suspended until such shares are released from the Escrow Account in accordance
with the terms of this Agreement and the Earnout Agreement.

 

3.                                      Claims and Releases from Escrow.

 

(a)                                 The Escrow Agent shall disburse the
Restricted Shares only in accordance with the joint written instructions
executed by each member of the Founder Group and the Company in the form of the
Release Notice (as defined in the Earnout Agreement) contemplated by the Earnout
Agreement.

 

(b)                                 During the period from the date of this
Agreement until the date upon which all of the Restricted Shares have been
distributed, the Founder Group and the Company agree to promptly issue all
applicable Release Notices upon the occurrence of each triggering event, as such
events are described in the Earnout Agreement.

 

(c)                                  Within two (2) Business Days following the
receipt of any Release Notice, the Escrow Agent shall release and deliver from
the Escrow Account to the person or persons designated in such Release Notice
the number of Restricted Shares set forth in such Release Notice, by transfer of
the relevant Restricted Shares into the securities accounts designated in such
Release Notice.

 

(d)                                 The Escrow Agent shall be entitled to rely
upon, and be held harmless for such reliance, on any Release Notice for any
action taken or suffered in good faith by it.  The Escrow Agent shall have no
obligation to determine whether a triggering event has occurred or is
contemplated to occur under the Earnout Agreement.

 

(e)                                  Subject to the provisions of Section 7,
this Agreement shall terminate on the earlier of (i) the termination of the
Earnout Agreement and (ii) five (5) calendar days after all of the Restricted
Shares have been disbursed in accordance with this Section 3.

 

4.                                      Escrow Agent.

 

(a)                                 The Escrow Agent shall have only those
duties as are specifically and expressly provided herein, which shall be deemed
purely ministerial in nature, and no other duties shall be inferred or implied. 
The Escrow Agent shall not be liable for any error of judgment, or for any act
done or step taken or omitted by it in good faith or for any mistake in fact or
law, or for anything that it may do or refrain from doing in connection
herewith, except for its own gross negligence or willful misconduct (each as
determined by a final judgment of a court of competent jurisdiction).

 

(b)                                 The Escrow Agent shall neither be
responsible for, nor chargeable with, knowledge of, nor have any requirements to
comply with, the terms and conditions of any other agreement, instrument or
document among the Founder Group and the Company, in connection herewith,
including without limitation the Signor Merger Agreement and Earnout Agreement,
nor shall the Escrow Agent be required to determine if any person or entity has
complied with any such agreements, nor shall any additional obligations of the
Escrow Agent be inferred from the terms of such agreements, even though
reference thereto may be made in this Agreement.  In the event that any of the
terms and provisions of any other agreement (excluding any amendment to this
Agreement) between any of the Parties conflict or are inconsistent with any of
the terms and provisions of this

 

2

--------------------------------------------------------------------------------



 

Agreement, the terms and provisions of this Agreement shall govern and control
in all respects relating to the Escrow Agent, but in every other respect
involving the parties and beneficiaries of such other agreement, the other
agreement shall control.

 

(c)                                  Absent gross negligence or willful
misconduct, the Escrow Agent may rely upon and shall not be liable for acting or
refraining from acting upon any written notice, document, instruction or request
furnished to it hereunder and reasonably believed by it to be genuine and to
have been signed or presented by the proper person or persons without requiring
inquiry or substantiating evidence of any kind.  The Escrow Agent shall not be
liable to any party, any beneficiary or other person for refraining from acting
upon any instruction setting forth, claiming, containing, objecting to or
related to the transfer or distribution of the Restricted Shares, or any portion
thereof, unless such instruction shall have been delivered to the Escrow Agent
in accordance with Section 10 and the Escrow Agent has been able to satisfy any
applicable security procedures as may be required hereunder and as set forth in
Section 10.  The Escrow Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such document, notice,
instruction or request.

 

(d)                                 The Escrow Agent shall not be liable for any
action taken, suffered or omitted to be taken by it hereunder except to the
extent that a final adjudication of a court of competent jurisdiction determines
that the Escrow Agent’s gross negligence or willful misconduct was the primary
cause of any loss to any Party.  The Escrow Agent may consult with counsel,
accountants and other skilled persons to be selected and retained by it.  The
Escrow Agent shall not be liable for any action taken, suffered or omitted to be
taken by it in accordance with, or in reasonable reliance upon, the advice or
opinion of any such counsel, accountants or other skilled persons.  In the event
that the Escrow Agent shall be uncertain or believe there is some ambiguity as
to its duties or rights hereunder or shall receive instructions, claims or
demands from any Party that, in its opinion, conflict with any of the provisions
of this Agreement, it shall be entitled to refrain from taking any action and
its sole obligation shall be to keep safely all property held in escrow until it
shall be given a joint direction in writing by the Founder Group that eliminates
such ambiguity or uncertainty to the satisfaction of the Escrow Agent or by a
final and non-appealable order or judgment of a court of competent
jurisdiction.  The Founder Group agrees to pursue any redress or recourse in
connection with any such dispute without making the Escrow Agent party to the
same.

 

(e)                                  The Escrow Agent shall keep proper books of
record and account in which full and correct entries shall be made of all
release activity in the Escrow Account.

 

(f)                                   The agreements set forth in this Section 4
shall survive the resignation, replacement or removal of the Escrow Agent, the
termination of this Agreement and the payment of all amounts hereunder.

 

5.                                      Succession.

 

(a)                              The Escrow Agent may resign and be discharged
from its duties or obligations hereunder by giving 30 days’ advance notice
(pursuant to Section 9) in writing of such resignation to the Parties specifying
a date when such resignation shall take effect.  By joint written instructions
executed by each member of the Founder Group, the Founder Group shall have the
right to terminate their appointment of the Escrow Agent, or successor escrow
agent, as Escrow Agent, upon 30 days’ notice to the Escrow Agent.  If the Escrow
Agent shall resign or be removed or shall otherwise become incapable of acting,
the Founder Group shall appoint a successor to be the Escrow Agent.  If the
Founder Group has failed to appoint a successor escrow agent prior to the
expiration of 30 days after giving notice of such removal or following the
receipt of the notice of resignation or incapacity, the Escrow Agent may
petition any court of competent jurisdiction for the appointment of a successor
escrow agent within the relevant jurisdiction or for other appropriate relief,
and any such resulting appointment shall be binding upon the Parties.  The
Escrow Agent’s sole responsibility after such 30-day notice period expires shall
be to hold the Restricted Shares (without any obligation to reinvest the same)
and to deliver the same to a designated substitute escrow

 

3

--------------------------------------------------------------------------------



 

agent, if any, or in accordance with the directions of a final order or judgment
of a court of competent jurisdiction, at which time of delivery the Escrow
Agent’s obligations hereunder shall cease and terminate, subject to the
provisions of Section 7.

 

(b)                                 Any entity into which the Escrow Agent may
be merged or converted or with which it may be consolidated, or any entity to
which all or substantially all the escrow business may be transferred, shall be
the Escrow Agent under this Agreement without further action on the part of any
Party.  The Escrow Agent shall promptly notify the Parties in the event this
occurs.

 

(c)                            Every successor escrow agent appointed hereunder
shall execute, acknowledge and deliver to its predecessor, and also to the
Founder Group and the Company, an instrument in writing accepting such
appointment hereunder, and thereupon such successor escrow agent, without any
further action, shall become fully vested with all the rights, immunities and
powers and shall be subject to all of the duties and obligations, of its
predecessor; and, except as provided in Section 5(a), every predecessor escrow
agent shall deliver all property and moneys held by it hereunder to such
successor escrow agent, at which time of delivery the Escrow Agent’s obligations
hereunder shall cease and terminate, subject to the provisions of Section 7.

 

6.                                      Compensation and Reimbursement.  The
Escrow Agent shall be entitled to compensation for its services under this
Agreement as escrow agent and for reimbursement for its reasonable, documented
out-of-pocket costs and expenses incurred by it in performance of its duties
hereunder, payable in the amounts and as set forth on Schedule 2.   The Parties
agree that the costs for the fees, compensation and reimbursement of the Escrow
Agent will be paid for by the Company.  The Escrow Agent’s fees, compensation
and reimbursements shall be payable upon request by the Escrow Agent and upon
submission by the Escrow Agent to the Parties of a reasonably detailed statement
setting forth the amount to be reimbursed.  This section shall survive the
resignation or termination of the Escrow Agent or the termination of this
Agreement.

 

7.                                      Indemnity.

 

(a)                                 Subject to Section 7(c), the Escrow Agent
shall be liable for any losses, damages, claims, liabilities, penalties,
judgments, settlements, actions, suits, proceedings, litigations,
investigations, costs or expenses (including without limitation, the reasonable
fees and expenses of outside counsel and experts and all expenses of document
location, duplication and shipment) (collectively “Losses”) of the Founder Group
only to the extent such Losses are determined by a court of competent
jurisdiction to be a result of the Escrow Agent’s gross negligence or willful
misconduct; provided, however, that any liability of the Escrow Agent with
respect to, arising from or arising in connection with this Agreement, or from
all services provided or omitted to be provided under this Agreement, whether in
contract, or in tort or otherwise is limited to and shall not exceed the
aggregate value of the Restricted Shares deposited with the Escrow Agent.

 

(b)                                 The Founder Group shall jointly and
severally indemnify and hold the Escrow Agent harmless from and against, and the
Escrow Agent shall not be responsible for, any and all Losses arising out of or
attributable to the Escrow Agent’s duties under this Agreement or this
appointment, including the reasonable costs and expenses of defending itself
against any Losses or enforcing this Agreement (collectively, “Agent Claims”),
except to the extent of the Escrow Agent’s liability described in
Section 7(a).   Notwithstanding the foregoing, and except as provided in
Section 6, as between themselves, the Parties agree that any Agent Claims
payable hereunder shall be paid (or reimbursed, as applicable) in equal shares
by the members of the Founder Group.

 

4

--------------------------------------------------------------------------------



 

(c)                                  The Escrow Agent shall not be liable for
any incidental, indirect, punitive, special or consequential damages of any
nature whatsoever, including, but not limited to, loss of anticipated profits,
occasioned by a breach of any provision of this Agreement even if apprised of
the possibility of such damages.

 

(d)                                 This Section 7 shall survive termination of
this Agreement or the resignation, replacement or removal of the Escrow Agent
for any reason.

 

8.                                      Security Procedures.

 

(a)                                 Notwithstanding anything to the contrary set
forth in this Section 8, any instructions setting forth, claiming, containing,
objecting to or in any way related to the transfer or distribution, including
but not limited to any transfer instructions that may otherwise be set forth in
a written instruction permitted pursuant to Section 3 of this Agreement, may be
given to the Escrow Agent only by confirmed facsimile or other electronic
transmission (including e-mail) and no instruction for or related to the
transfer or distribution of the Restricted Shares, or any portion thereof, shall
be deemed delivered and effective unless the Escrow Agent actually shall have
received such instruction by facsimile or other electronic transmission
(including e-mail) at the number or e-mail address provided to the Founder Group
by the Escrow Agent with receipt confirmed in accordance with Section 8(b).

 

(b)                                 In the event transfer instructions are so
received by the Escrow Agent by facsimile or other electronic transmission
(including e-mail), the Escrow Agent is authorized to seek confirmation of such
instructions by telephone call-back to the person or persons designated on
Schedule 1 hereto, and the Escrow Agent may rely upon the confirmation of anyone
purporting to be the person or persons so designated.  The persons and telephone
numbers for call-backs may be changed only in a writing actually received and
acknowledged by the Escrow Agent.

 

(c)                                  The Escrow Agent shall deliver the
Restricted Shares in accordance with the delivery instructions set forth in the
Release Notice.

 

9.                                      Compliance with Court Orders.  In the
event that any escrow property shall be attached, garnished or levied upon by
any court order; the delivery thereof shall be stayed or enjoined by a court
order; or any order, judgment or decree shall be made or entered by any court
affecting the property deposited under this Agreement, the Escrow Agent is
hereby expressly authorized, in its sole discretion, to obey and comply with all
orders, judgments or decrees so entered or issued, which it is advised by legal
counsel is binding upon it, and in the event the Escrow Agent reasonably obeys
or complies with any such order, judgment or decree it shall not be liable to
any of the Parties or to any other person, entity, firm or corporation, by
reason of such compliance.

 

10.                               Miscellaneous.

 

(a)                                 Amendment. Except for transfer instructions
provided pursuant to Section 8 and subject to applicable Law, the provisions of
this Agreement may be may be amended, modified and supplemented by an instrument
in writing signed on behalf of each of the Parties.

 

(b)                                 Expenses.  All expenses incurred in
connection with this Agreement, including without limitation any transfer costs,
escrow fees and registration costs, will be treated as Transaction Expenses
under and paid in accordance with the Signor Merger Agreement.

 

(c)                                  Notices.  All notices and communications
hereunder shall be in writing and, except for communications from the Founder
Group setting forth, claiming, containing, objecting to or in any way

 

5

--------------------------------------------------------------------------------



 

related to the full or partial transfer or distribution of the Restricted
Shares, including but not limited to transfer instructions (all of which shall
be specifically governed by Section 8), shall be delivered personally (notice
deemed given upon receipt), telecopied (notice deemed given upon confirmation of
receipt), by means of electronic transmission (including email) (notice deemed
effective when sent), or sent by a nationally recognized overnight courier
service, such as Federal Express (notice deemed given upon receipt of proof of
delivery).  Any notice pursuant to this section shall be delivered as follows or
to such other person or at such other address as any party hereto may have
furnished to the other parties hereto in writing by registered mail, return
receipt requested.

 

if to any member of the Founder Group:

 

c/o Platinum Eagle Acquisition LLC

2121 Avenue of the Stars, Suite 2300

Los Angeles, CA 90067

Attention: Eli Baker

E-mail: elibaker@geacq.com

 

with a copy to:

 

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attention:

Joel L. Rubinstein

 

 

 

Jason D. Osborn

Facsimile: (212) 294-4700

E-mail:

jrubinstein@winston.com

 

 

 

josborn@winston.com

 

if to the Company:

 

Target Hospitality Corp.

2170 Buckthorne Place, Suite 440

The Woodlands, TX 11380-1775

Attention: Heidi Lewis, General Counsel

Email: hlewis@targetlodging.com

 

with a copy to:

 

Allen & Overy LLP

1221 Avenue of the Americas

New York, NY 10020

Attention: William Schwitter

E-mail: william.schwitter@allenovery.com

Facsimile: (212) 610-6399

 

(d)                              Interpretation.  When a reference is made in
this Agreement to Sections, such reference shall be to a Section of this
Agreement unless otherwise indicated.   Whenever the words “include,” “includes”
or “including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation.”  The table of contents and headings set forth in
this Agreement are for convenience of reference purposes only and shall not
affect or be deemed to affect in any way the meaning or interpretation of this
Agreement or any term or provision hereof.  All references to currency, monetary
values and dollars set

 

6

--------------------------------------------------------------------------------



 

forth herein shall mean U.S. dollars.  The Parties agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any Law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

 

(e)                                  Counterparts.  This Agreement may be
executed manually or by facsimile or pdf by the parties hereto, in any number of
counterparts, each of which shall be considered one and the same agreement and
shall become effective when a counterpart hereof shall have been signed by each
of the parties hereto and delivered to the other parties hereto.

 

(f)                                   Entire Agreement.  This Agreement
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and thereof and supersedes all other prior agreements and
understandings, both written and oral, among the Parties or any of them with
respect to the subject matter hereof and thereof, including without limitation
the term sheet.

 

(g)                                  Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by rule of Law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the Transactions is not affected in any manner
adverse to any Party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible.

 

(h)                                 Governing Law; Jurisdiction.  This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York, without giving effect to conflict of laws principles that would result
in the application of the Law of any other jurisdiction.

 

(i)                                     Enforcement; Remedies.  Except as
otherwise expressly provided herein, any and all remedies herein expressly
conferred upon a Party will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by Law or equity upon such Party, and the
exercise by a Party of any one remedy will not preclude the exercise of any
other remedy.

 

(j)                                    Waiver of Jury Trial.  EACH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES IN RESPECT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE.  EACH PARTY HEREBY FURTHER AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHUOT A JURY
AND THAT THE PARTIES MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE SUCH WAIVER, (B) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10(j).

 

7

--------------------------------------------------------------------------------



 

(k)                                 Assignment.  Except as provided in
Section 5, this Agreement shall not be assigned by any of the Parties (including
by operation of Law) without the prior written consent of the other Parties. 
Subject to the preceding sentence, but without relieving any Party of any
obligation hereunder, this Agreement will be binding upon, inure to the benefit
of and be enforceable by the Parties and their respective successors and
assigns.

 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth above.

 

 

TARGET HOSPITALITY CORP.

 

 

 

 

 

By:

/s/ James B. Archer

 

 

Name: James B. Archer

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

/s/ Harry E. Sloan

 

HARRY E. SLOAN

 

 

 

 

 

/s/ Jeff Sagansky

 

JEFF SAGANSKY

 

 

 

 

 

/s/ Eli Baker

 

ELI BAKER

 

 

 

 

 

CONTINENTAL STOCK TRANSER & TRUST COMPANY

 

 

 

By:

/s/ Henry Farrell

 

Name:

Henry Farrell

 

Title:

Vice President

 

[Signature page to Escrow Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

Telephone Number(s) and authorized signature(s) for

 

Person(s) Designated to give Restricted Shares Transfer Instructions

 

If from the Founder Group:

 

Name

 

Telephone Number

 

Signature

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

Telephone Number(s) for Call-Backs and

Person(s) Designated to Confirm Restricted Shares Transfer Instructions

 

If from the Founder Group:

 

Name

 

Telephone Number

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

S-10

--------------------------------------------------------------------------------



 

SCHEDULE 2

 

Schedule of Fees for Escrow Agent Services

 

Escrow Agent Fee Schedule

 

 

 

 

 

 

 

Account Set Up Fee

 

$

3,500.00

 

 

 

 

 

Annual Administration Fee

 

$

200.00

 

(per month)

 

 

 

 

 

 

 

Out-of-Pocket Expenses

 

As incurred

 

(Postage, Stationery, etc.)

 

 

 

 

 

 

 

Overnight Delivery Charges

 

As incurred

 

 

S-11

--------------------------------------------------------------------------------



 

Exhibit A

Earnout Agreement

 

S-12

--------------------------------------------------------------------------------